Title: To James Madison from John Dawson, 12 November 1792
From: Dawson, John
To: Madison, James


Dear Sir
Rich: Nov: 12 92
We have heard from several elections & have reason to think that the friends to Mr Clinton, or rather the opponents to Mr. Adams are generally chosen. Moses Hunter however is chosen for the Frederick district, who it is said will be friendly to Adams. Whether S. T. Mason or Colo Peyton is elected for Loudon &c is not yet known—if the latter it is to be feard that he will be for Adams. I wish Hunter coud be written to by some gentleman in Philaa. & Peyton shoud he be chosen.
I feel great anxiety on this business & shall use every effort in my power to procure a unanimous vote of the state—this I fear cannot be done but think there will be not more than two or three against Clinton. His enemies propagate a report that he is much opposed to moving the goverment to the Potowk. I wish you woud collect every information you can & forward to me before the 3d. Wednesday in the next month. You will be interested to hear that our Governor is a warm friend to Adams. I am with esteem yr. friend & Sert
J Dawson
